DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2, 5-9, 12-16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galera et al., U.S. Patent Publication Number 2019/0147655 A1, in view of McGill, U.S. Patent Publication Number 2020/0387127 A1, further in view of Smith et al., U.S. Patent Number 10,853,647 B2.

Regarding claim 1, Galera discloses a computer-implemented method comprising: monitoring a location of a user according to a device worn by the user (paragraph 0065, monitor the wearable computer to determine the user’s location relative to the automation system); responsive to the location of the user being within a physically bounded area, receiving visual information from the device, the visual information corresponding to the physically bounded area, the visual information including a plurality of physical elements within the physically bounded area (paragraph 0064, in response to various conditions, such as the user’s determined role, location, line of sight or other information, the system can generate and deliver augmented or virtual reality presentations to the user’s wearable appliance; figure 27, physically bounded area); responsive to receiving the visual information, collecting sensor data from a group of sensors within the physically bounded area and sensor data for the plurality of physical elements (paragraph 0202, monitored zone, based on the presence, an area, the safety sensor or corresponding safety device receives signals from the safety sensors; paragraph 0108, allow the user to switch the presentation to a live or historical video feed) within the physically bounded area (figure 27); Identify a problem that exists with at least one of the plurality of physical elements in the physically bounded area in which the user is located by (paragraph 0066, presentation system can identify a maintenance issue based on analysis of substantially real-time system data generated by the automation system; paragraph 0112, current or historical fault information; paragraph 0162, monitoring component can continuously compare actual operator actions with the optimal workflow represented by the workflow data; paragraph 0165, based on a comparison of the user’s interactions with the automation system with the steps of the preferred workflow ); responsive to identifying the problem, determining a set of contextual information associated with the problem including a location of a first element of the plurality of physical elements (paragraph 0061, the system can customize presentation of this information based on the user’s role, location, line of sight, type of wearable device and/or other contextual information; paragraph 0078, guidance indicators for assisting a user in diagnosing and addressing an identified problem with an industrial system or device); generating augmented reality (AR) content from graphical elements related to the problem and the first element (paragraph 0066, in response to detecting such a maintenance issue, the presentation system can deliver a notification to a wearable appliance; paragraph 0061, superimposing data value or indicators); modifying the AR content by increasing a size of the graphical element related to the physical element (paragraph 0182, the VR/AR presentation can offer either an external view of the facility or a first person view in which the industrial area is upscaled to simulate the user’s presence within the actual facility; paragraph 0061, can provide automation system data, notification, and proactive guidance to the user via modification of the user’s view of his or her immediate surrounding, such modification can include superimposing data value or indicators on a user’ view; can customize presentation of this information based on the user’s role, location, line of sight, type of wearable and/or other contextual information); and displaying via the device associated with the user, the modified AR content related to the problem within the visual information corresponding to the area (paragraph 0062, the real-world industrial automation device or the at least one identified object can be displayed on the appliance together with a virtual/augmented attribute display of the real-world industrial automation device or the at least one object. The virtual or augmented reality presentations can include, but are not limited to, revision information, topology information, controls, firmware, connections, problems, alarms).

However, it is noted that Galera discloses an provide automation system data, notification, and proactive guidance to the user via modification of the user’s view of his or her immediate surrounding, such modification can include superimposing data value or indicators on a user’ view, and  increasing a size of the graphical element related to the first element, but fail to specifically disclose collecting sensor data from a group of sensors within the physically bounded area and historical problem data for the plurality of physical elements and comparing the sensor data and to the collected historical problem data.
	McGill discloses collecting sensor data from a group of sensors within the physically bounded area and historical problem data for the plurality of physical elements (paragraph 0050, processing of real-time and historical electrical consumption data across a wide array of equipment assets to reveal actual or imminent equipment faults); and comparing the sensor data to the collected historical problem data (paragraph 0031, server verifies, e.g. compares operational data, analytics, in real-time, that the piece of equipment is operating better based on second readings relative to the first readings presenting a failure message, or starting a repair or maintenance wizard to further focus on the present fault or the projected fault, Examiner interprets first reading as the real time and second reading as the historical electrical consumption data, a person of ordinary skill in the art would recognize that a projected fault would be based  ). 

Smith further discloses responsive to identifying the problem, determining a set of contextual information associated with the problem including a location of a first element of the plurality of physical elements (col. 10, lines 10-12, elements may be displayed in response to detection of any safety threshold violation); generating augmented reality (AR) content from graphical elements related to the problem and the first element (col. 9, lines 44-47, a notification associated with the hazard may be visually emphasized); modifying the AR content by increasing a size of the graphical element related to the first element (col. 9, lines 45-47, may be visually emphasized, e.g. made larger, brighter, and/or more centered on the HMD’s display, to draw attention to the safety event; col. 10, lines 6-7, the color, size and transparency of the element may be selected in response to the gravity of the hazard) and displaying via the device associated with the user, the modified AR content related to the problem within the visual information corresponding to the area (col. 10, lines 10-14, elements may be displayed in response to detection of any safety threshold violation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the modified AR content as disclosed by Galera, the comparing of operational data with the historical data from a receipt of a plurality of readings as disclosed by McGill, to focus a user or a present fault or a projected fault.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the size modification of elements as disclosed by Smith, to provide AR elements modified in a way that a user can visually comprehend the gravity of the hazard.  It is noted that Galera has identified in paragraph 0058, when diagnosing problems, maintenance personnel are often required to search several of these sources of information individually, and individually searching each of these data sources in connection with solving a system downtime issue or other problem can delay correction of maintenance issues, resulting in lost revenue and scheduling problems. 

Regarding claim 2, Galera discloses further comprising: 
determining an orientation corresponding the user within the physically bounded area based on the device (paragraph 0150, user’s current location and orientation, as determined by the location and orientation data); 
determining a field of view associated with a portion of the area based on the location and the orientation corresponding the user (paragraph 0150, rendering a VR/AR presentation that superimposes over the user’s natural view); and positioning the generated AR content within the determined field of view associated the area based on a location corresponding to the problem (paragraph 0150, as the user changes location and orientation, rendering component will update the directions and/or display locations of arrows and other graphical indicator in accordance with updated location and orientation data).

Regarding claim 5, Galera discloses wherein displaying the generated AR content related to the problem further comprises: determining, by one or more computer processors, a rating respectively associated with the problem (paragraph 0154, Monitoring component 316 can also detect when that a performance metric of an industrial process or machine (e.g. a KPI or other type of metric) has deviated outside an acceptable tolerance range); and
adjusting, by one or more computer processors, one or more aspects of the generated AR content based on the determined severity rating respectively associated with the problem (paragraph 0156, industrial assets, such as telemetry devices, motor drives, etc., may have a different set of associated notifiable conditions that will be monitored by the monitoring component). 

Regarding claim 6, Galera discloses wherein the problem includes one or more items selected from the group consisting of an out-of-specification operating condition, a deficiency within an infrastructure of the area, a deficiency within an infrastructure of the area, a deficiency associated with the physical element, and a hazard generated by the physical element (paragraph 0154, based on current status and/or operational information for one or more of the industrial devices (e.g., operating parameters, KPIs, etc.), monitoring component 316 can detect when an industrial device or system has generated an alarm or fault, experienced a downtime condition, performed an out-of-sequence operation, or other such condition. Monitoring component 316 can also detect when that a performance metric of an industrial process or machine (e.g. a KPI or other type of metric) has deviated outside an acceptable tolerance range, signifying a drop-in production efficiency; paragraph 0156, monitoring component 316 may monitor for internal drive abnormal conditions, including but not limited to
overcurrent or undercurrent faults, over-speed or under-speed faults, over- voltage or under-voltage faults, etc.).

Regarding claim 7, Galera discloses further comprising: determining that the user exits the physical bounded area (paragraph 0203, imaging sensor devices will continually monitor the space within the sensor’s optical beam and initiate a safety action in response to determining that a current location of a person falls within the bounds of the defined safety zone); and responsive to determining that the user exists the physically bounded area, modifying one or more aspects of the generated AR related to the problem displayed to the user (paragraph 0101, if the user's wearable appliance 206 is currently presenting the view depicted in FIG. 8, and the user moves forward and slightly to the left, the rendering component 308 will transition to the view depicted in FIG. 9. In general, the external view generated by VR/AR presentation system 302 renders the industrial area as a virtual scale model of the area, and allows the user to move around and interact with the scaled version of the area; paragraph 0179, if the asset is elsewhere in the plant, the presentation can guide the user to the asset using appropriate graphical indicators).

Regarding claims 8, 9, 12-14, they are rejected based upon similar rational as above. Galera further discloses a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors (paragraph 0006).

Regarding claims 15, 16, and 19-20, they are rejected based upon similar rational as above. Galera further discloses a computer system (206) comprising: one or more computer processors (420); one or more computer readable storage media (422); and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors (paragraph 0006).

Regarding claim 21, Galera discloses wherein the problem includes one or more items selected from the group consisting of an out-of-specification operating condition, a deficiency within an infrastructure of the area, a deficiency associated with the physical element, and a hazard generated by the physical element (paragraph 0154, based on current status and/or operational information for one or more of the industrial devices (e.g., operating parameters, KPIs, etc.), monitoring component 316 can detect when an industrial device or system has generated an alarm or fault, experienced a downtime condition, performed an out-of-sequence operation, or other such condition. Monitoring component 316 can also detect when that a performance metric of an industrial process or machine (e.g. a KPI or other type of metric) has deviated outside an acceptable tolerance range,
signifying a drop-in production efficiency; paragraph 0156, monitoring component 316 may monitor for internal drive abnormal conditions, including but not limited to overcurrent or undercurrent faults, over-speed or under-speed faults, over-voltage or under-voltage faults, etc.).

Regarding claim 22, Galera discloses wherein: identifying a problem includes identifying a plurality of problems associated with one or more of the plurality of physical elements (paragraph 0154, determining that one or more data items indicate a problem with an automation system or device); and the AR content is further related to a combined effect of the plurality of problems including a second element (paragraph 0209, three nested fields, the warning field may cause a visual, audio, or tactile warning to be generated when a user is within the warning field; if the user proceeds to the second safety field, the safety system may place the machine in slow operating mode, if the user subsequently proceeds to the first safety field the safety system may disconnect power from the machine to prevent injury); and further comprising: analyzing the plurality of problems for the combined effect of the plurality of problems (paragraph 0210, safety analysis system that receives the data from one or more safety sensors and initiates safety countermeasures based on centralized analysis of the sensor data).

Regarding claim 23, Galera discloses further comprising:
determining the plurality of physical elements with reference to a list of elements and corresponding locations of elements, the list of elements including the plurality of physical elements within the physically bounded area (paragraph 0094, maintains one or more plant models that define a visual representation, plant model for a given industrial area can define graphical representations of the industrial assets, including machines, conveyors, control cabinets and/or industrial devices, located within that area, which Examiner interprets as a reference list of elements within the physical bounded area, i.e. the industrial area).
 


Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art cited Galera fails to disclose in paragraphs 0066, 0108, 0112 and 0202 “responsive to receiving the visual information, collecting sensor data from a group of sensors within the physically bounded are and historical problem data from a plurality of physical elements within the physically bounded area” and “identifying a problem that exists with at least one of the plurality of physical elements in the physically bounded area in which the user is located by comparing the collected sensor data to the collected historical problem data.”   Applicant further argues the recited paragraphs respond to the notion of monitored safety zones for prevention of injury such that sensors are able to detect the presence of people or objects within the monitored safety zones but not collecting historical problem data for physical elements within a physically bounded area in which the user is presented, and by comparing the historical problem data to a current sensor data, identifying a problem with at least one of the physical elements.  Examiner responds Galera discloses paragraph 0064, in response to various conditions, such as the user’s determined role, location, line of sight or other information, the system can generate and deliver augmented or virtual reality presentations to the user’s wearable appliance and paragraph 0202, monitored zone, based on the presence, an area, the safety sensor or corresponding safety device receives signals from the safety sensors; paragraph 0108, allow the user to switch the presentation to a live or historical video feed.  Examiner therefore interprets the safety as disclosed by Galera as a historical problem that Galera has identified in monitored zones and based on the safety issues, historical problems. 
Examiner further responds Galera discloses paragraph 0066, presentation system can identify a maintenance issue based on analysis of substantially real-time system data generated by the automation system; paragraph 0112, current or historical fault information.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jayaraj et al., U.S. Patent Number 10,169,921

Jayaraj discloses col. 2, lines 10-30, determining augmented reality content information associated with context sensitive trigger using augmented reality awareness data; retrieving based on rendering capability of the user device and augmented reality content information, at least one of augmented reality content information, augmented reality digital content associated with the augmented reality trigger information or mixed content experience configuration; identifying at least one augmented reality trigger. 

Chen et al., U.S. Patent Number 11,188,046 B1

Chen discloses col. 3, lines 20-51, monitoring areas and machines associated with a manufacturing processes, and generating metadata that can be used for alerts, more efficient searching, and controlling of machines based on certain conditions being satisfied.  Chen discloses a plurality of cameras and sensor that is configured to collect video content and sensor data from multiple sources over time, by implementing an AI or machine learning algorithm, the video gateway can process the collected data locally to generating metadata that includes various programmable insights or detections. Chen discloses in col. 3, lines 52-61, using a user interface, a user can program events, or alerts, to take place based on pre-configured criterial or conditions that are based on the collected video content and sensor data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616